Citation Nr: 0105214	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  98-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from May 1952 to May 
1956.  He also had service in the Army and Air Force National 
Guard Bureau.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In November 2000, the appellant submitted to the Board 
documents that pertain to his claim for service connection 
for a right hand condition.  This matter is referred to the 
RO for appropriate action.


REMAND

The record indicates that a January 1997 rating decision 
denied service connection for hearing loss.  The veteran was 
so notified in that same month.  In May 1997, he submitted 
additional evidence "concerning my hearing loss claim" and 
his representative, in the cover letter, requested that the 
RO "reconsider the rating decision of January 7, 1997 based 
on the attached."  A rating decision in November 1997 
determined that no new and material evidence had been 
submitted to reopen the appellant's claim for service 
connection for hearing loss.  The veteran was so informed by 
a letter dated in December 1997.  He filed a notice of 
disagreement on March 4, 1998, which specifically identified 
the November 1997 rating decision.  The RO issued a statement 
of the case in July 1998, addressing the issue as whether new 
and material evidence had been submitted.  A subsequent 
rating decision and supplemental statement of the case, both 
dated in June 2000, indicate that the issue had been 
"corrected" from whether new and material evidence had been 
submitted to reopen the claim for service connection for 
hearing loss, to entitlement to service connection for 
hearing loss.  The basis for this change is not clear and the 
Board requests further explanation.

Accordingly, this case is REMANDED for the following:

The RO should explain the basis for its 
June 2000 change of the issue to one of 
entitlement to service connection, rather 
than whether new and material evidence 
had been submitted (e.g., did the RO 
consider the May 1997 submission a notice 
of disagreement, or, did the RO determine 
that new and material evidence had been 
submitted and that the claim should be 
reopened, etc.).  If the issue at hand is 
determined to be entitlement to service 
connection, rather than whether new and 
material evidence has been submitted, the 
RO should comply with the requirements of  
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


